Case 0:19-cv-61430-FAM Document 43 Entered on FLSD Docket 11/05/2019 Page 1 of 16



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                          CASE NO. 0:19-cv-61430- MORENO/Seltzer


  ELIZABETH E. BELIN, et al.,

                Plaintiffs,

  v.

  HEALTH INSURANCE INNOVATIONS, INC.,
  et al.,
            Defendants.

                                                    /

       DEFENDANTS HEALTH INSURANCE INNOVATIONS, INC. AND HEALTH PLAN
             INTERMEDIARIES HOLDINGS, LLC’S OBJECTIONS TO THE
              MAGISTRATE’S REPORT AND RECOMMENDATION WITH
                    INCORPORATED MEMORANDUM OF LAW

          Defendants, Health Insurance Innovations, Inc. (“HII”), Health Plan Intermediaries

  Holdings, LLC (“HPIH”) (collectively, “HII Defendants”) pursuant to 28 U.S.C. § 636(b) and

  Fed. R. Civ. P. 72(b), hereby submit the following objections to the Report and Recommendation

  (“Magistrate’s Report”) dated October 22, 2019 (D.E. 39), with respect to Defendants’ Motion to

  Dismiss Amended Class Action Complaint and to Strike (the “Motion to Dismiss”) (D.E. 27).

  I.      Introduction and Background

          Plaintiffs’ allege the following six causes of action against the HII Defendants: I)

  Violation of RICO 1962(c); II) Section 1962(d) RICO Conspiracy; III) Aiding and Abetting

  Violation of RICO 1962(c); IV) Aiding and Abetting Breach of Fiduciary Duty; V) Aiding and

  Abetting Fraud; VI) Unjust Enrichment.




  41742253
Case 0:19-cv-61430-FAM Document 43 Entered on FLSD Docket 11/05/2019 Page 2 of 16



         The Magistrate Judge recognized that the Amended Complaint (D.E. 18) was a shotgun

  pleading, yet failed to dismiss the Amended Complaint in full. The Magistrate Judge also

  incorrectly relied on allegations directed to legitimate business conduct to support a RICO claim.

         This Court should decline to adopt the Magistrate’s Report for several compelling

  reasons. First, the Amended Complaint is a shotgun pleading and fails to give the HII Defendants

  notice of the claims against them. Second, in relying on claims directed to Simple Health’s

  alleged scripts, the Magistrate Judge improperly determined that Plaintiff, Kevin Furman stated a

  plausible claim against the HII Defendants for violations connected to Nationwide Health. Third,

  the Magistrate Judge incorrectly determined that the Plaintiffs adequately pled the HII

  Defendants’ conduct in the RICO scheme through a pattern of predicate offenses (mail and wire

  fraud) on which the RICO claim is based with particularity as required by Rule 9(b). Fourth, the

  allegations of HII Defendants’ alleged participation in the affairs of the enterprise’s affairs are

  nothing more than actions taken as part of the HII Defendants’ ordinary operation of its business.

  Fifth, the Magistrate Judge improperly determined that failing to object after allegedly

  monitoring calls and fielding consumer complaints creates an inference of actual knowledge of

  the sales agents’ fraudulent practices and an agreement with the overall objective of the

  conspiracy to defraud consumers using fraudulent scripts. Sixth, Plaintiffs have failed to

  sufficiently plead facts to support that the HII Defendants had actual knowledge and provided

  substantial assistance in support of the alleged RICO violations. Seventh, the Magistrate Judge

  failed to recognize that merely retaining a portion of a premium is an indirect benefit and not a

  direct benefit that supports a viable claim for unjust enrichment.

         The Magistrate’s Report recommended that the Motion to Dismiss be granted to the

  extent the incorporation paragraphs in each of the six counts be amended to include only those


                                                   2
Case 0:19-cv-61430-FAM Document 43 Entered on FLSD Docket 11/05/2019 Page 3 of 16



  preceding paragraphs that pertain to that specific claim and to the extent that HII (Only) be

  dismissed from the Unjust Enrichment Count. (D.E. 39). In all other respects, the Magistrate’s

  Report recommended the Motion to Dismiss be denied. Id.

         Plaintiffs have offered no realistic theory, by any stretch of the legal imagination, to

  support a RICO claim against the HII Defendants. The Amended Complaint does not contain any

  plausible facts to support the HII Defendants’ participation in the preparation, review, and

  editing of fraudulent scripts, or in a scheme to defraud consumers through the use of fraudulent

  scripts. The Amended Complaint does not contain facts to support common law claims against

  the HII Defendants for aiding and abetting and unjust enrichment.

  II.    Argument.

         A.      Legal Standards

         Upon receipt of objections to the Magistrate’s Report, the Court must “make a de novo

  determination of those portions of the report or specified proposed findings or recommendations

  to which objection is made.” 28 U.S.C. § 631(b)(1)(C); Fed. R. Civ. P. 72(b)(3); Carr v.

  Singletary, 904 F. Supp. 1356, 1358 (M.D. Fla. 1995) (when a party makes a timely objection to

  a Magistrate Judge’s Report and Recommendation, the determination is subject to a de novo

  determination of those portions of the report and recommendation to which objection is made).

  The Court may “accept, reject, or modify, in whole or in part, the findings or recommendations

  made by the magistrate judge.” 28 U.S.C. 636(b)(1)(C).

         B.      Amended Complaint is a Shotgun Pleading

         The Magistrate Judge recognized that the Amended Complaint (D.E. 18) incorporated all

  of the first 229 paragraphs into the first paragraph of each of the causes of action directed toward

  the HII Defendants. The Magistrate Judge correctly determined that the Amended Complaint

  was a shotgun pleading, yet failed to dismiss the Amended Complaint with respect to the HII
                                                   3
Case 0:19-cv-61430-FAM Document 43 Entered on FLSD Docket 11/05/2019 Page 4 of 16



  Defendants. This impermissible shotgun pleading, which violate Rules 8(a)(2) and 10(b),

  requires dismissal of the Amended Complaint because it fails to “give the defendants adequate

  notice of the claim against them and the grounds upon which each claim rests.” Weiland v. Palm

  Beach County Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015).

         C.     Plaintiff, Kevin Furman’s Claims Regarding Simple Health

         Plaintiff, Kevin Smith is the only plaintiff who alleges he purchased products from

  Nationwide Health. The other plaintiffs allege they purchased products from Simple Health. The

  Magistrate Judge incorrectly determined that Kevin Furman adequately pled a RICO scheme, the

  HII Defendants’ participation in the scheme and enterprise with particularity as required by Rule

  9(b), conspiracy to commit RICO, and plausible claims for aiding and abetting and unjust

  enrichment. The Magistrate Judge’s focus on the allegations regarding the alternative means to

  substantiate the fraud, the underlying fraud, and alleged misrepresentations made by Nationwide

  Health during the phone calls is error. (D.E. 39, p. 11). Kevin Furman fails to allege facts

  supporting the HII Defendants’ actual role in the scheme to defraud and the actual fraud with

  specificity to comply with Rule 9(b)’s heightened pleading standard.

         The initial Complaint was filed against the HII Defendants by two Plaintiffs, Elizabeth

  Belin and Chris Mitchell. (D.E. 1). Elizabeth Belin and Chris Mitchell, relying on information

  presumably obtained through the FTC action filed against Simple Health in the case entitled FTC

  v. Simple Health Plans, LLC, et al., Case No. 18-cv-62593 (S.D. Fla. Oct. 29, 2018) (“FTC

  Action”), included allegations about scripts allegedly used by Simple Health in the marketing of

  insurance to consumers. (D.E. 1, ¶¶49-84). Nationwide Health and the HII Defendants are not

  named as defendants in the FTC Action.

         In the Amended Complaint, Mitchell Kirby, Kathryn Svenson, Gabrielle Watson, and

  Kevin Furman were added as plaintiffs. Of the six named plaintiffs, Kevin Furman is the only
                                                 4
Case 0:19-cv-61430-FAM Document 43 Entered on FLSD Docket 11/05/2019 Page 5 of 16



  individual who allegedly purchased products through Nationwide Health. Yet, Plaintiffs include

  the exact same allegations about the scripts allegedly used by Simple Health during the phone

  calls in the Amended Complaint as alleged in the initial Complaint. (Compare D.E. 1, ¶¶49-84 to

  D.E.18, ¶¶62-98). These scripts are replete with references to Simple Health and are scripts

  allegedly used by Simple Health not Nationwide Health. (D.E. 18, ¶¶63, 65, 66, 69, 71, 74, 82,

  96). Plaintiffs simply added paragraphs 86 and 99 to the Amended Complaint because they

  added Kevin Furman as a plaintiff and now allege that “Nationwide Health used a similar script”.

  Id. at ¶¶86, 99. Simply pleading that a similar script was used does not satisfy Rule 9(b)’s

  pleading with particularity requirement to state a plausible claim for fraud to support a RICO

  claim connected to Nationwide Health. Kevin Furman does not allege any facts about the actual

  scripts used by Nationwide Health or that the scripts used by Nationwide Health contained

  fraudulent statements. Id.

         Despite simply adding Kevin Furman as a plaintiff and failing to provide any actual

  fraudulent statements made to Kevin Furman from an actual script used by Nationwide Health,

  the Magistrate Judge determined that Kevin Furman pled the fraud with particularity. The

  Magistrate Judge determined that Plaintiffs plead the underlying fraud in significant detail

  devoting nearly 40 paragraphs to describing the contents of the standardized sales scripts used by

  Defendants’ agents and explaining how the scripts misled consumers. (D.E. 39, p. 11). This is

  error as the Amended Complaint is devoid of particular facts of the scripts used by Nationwide

  Health and fraudulent statements to Kevin Furman from those scripts. The 40 paragraphs cited to

  by the Magistrate Judge are allegedly Simple Health’s scripts. See In re Managed Care Litig.,

  150 F. Supp. 2d 1330, 1347 (S.D. Fla. 2001) (dismissing RICO claims because even with the

  alternative means the particularity standard was not met).


                                                  5
Case 0:19-cv-61430-FAM Document 43 Entered on FLSD Docket 11/05/2019 Page 6 of 16



         Kevin Furman has failed to plead the fraud with specificity as it relates to Nationwide

  Health’s alleged misrepresentations to satisfy Rule 9(b) particularity requirement. Kevin

  Furman’s claims against the HII Defendants should be dismissed and all references to

  Nationwide Health should be stricken from the Amended Complaint.

         D.      RICO

         To state a plausible Section 1962(c) claim, a plaintiff must allege that defendants: (1)

  engaged in conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.

  Williams v. Mohawak Indus., Inc. 465 F.3d 1277, 1282 (11th Cir. 2006), abrogated on other

  grounds by Ray v. Spirit Airlines, Inc., 836 F.3d 1340, 1349 (11th Cir. 2016). As Plaintiffs’

  racketeering claim is predicated on mail and wire fraud, the allegations in the Amended

  Complaint must comply not only with the plausibility criteria articulated in Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 570 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), but also

  with Rule 9(b)’s heightened pleading standard. Cardenas v. Toyota Motor Corporation, 2019

  WL 4777891, at *3 (S.D. Fla. Sept. 30, 2019).

         The Plaintiffs’ racketeering claim is predicted on mail and wire fraud, and thus they must

  allege: (1) intentional participation in a scheme to defraud; and (2) the use of the interstate mails

  or wires in furtherance of that scheme. Id. A “scheme to defraud” requires proof of a material

  misrepresentation or the omission or concealment of a material fact calculated to deceive another

  out of money or property. Id.

                 1.      Conduct and Pattern of Racketeering Activity

         The Magistrate Judge relies on general, conclusory allegations to support a finding that

  the HII Defendants engaged in essential steps in the fraudulent scheme and that sales were made

  through a common scheme of fraudulent scripts used by Defendants agents, read by the agents

  and reviewed, edited, and monitored by the Defendants. (D.E. 39, p. 11, 13, 15). The Magistrate
                                                   6
Case 0:19-cv-61430-FAM Document 43 Entered on FLSD Docket 11/05/2019 Page 7 of 16



  Judge’s erred in relying on general allegations contained in paragraphs 3, 44, 46, 57, 78, 102,

  164, 165, 172, 186, 207, 210, 214 to support the conclusion that the HII Defendants engaged in

  activities that were essential steps in the fraudulent scheme. The focus of this case is on

  fraudulent scripts allegedly used by Simple Health and Nationwide Health. There are no specific

  allegations supporting the HII Defendants’ role in creating the scripts, approving the use of these

  scripts, authorizing Simple Health or Nationwide Health to use fraudulent scripts, or an inference

  that the HII Defendants had actual knowledge of the fraudulent scripts. Therefore, when you

  remove the conclusory statements about the fraudulent scripts, Plaintiffs are left with no

  plausible allegations to support their claims. The allegations against the HII Defendants must be

  dismissed.

         This Court’s recent opinion in Cardenas, 2019 WL 4777891 (S.D. Fla. Sept. 30, 2019) is

  instructive. In Cardenas, plaintiffs alleged various Toyota entities defrauded consumers by

  concealing a defect in the Heating, Ventilation, and Air Conditioning Systems installed in 2012-

  2017 Toyota Camrys and Camry Hybrids. Id. at 1. The plaintiffs alleged the Toyota entities

  violated RICO. The Court determined that the plaintiffs had alleged enough facts to support

  plausible RICO and RICO conspiracy claims against the Toyota Defendants. Id. at 6. In reaching

  its decision, the Court relied on allegations in the Complaint showing specific examples of

  Bulletins the Toyota Defendants posted describing the issues with the Heating, Ventilation, and

  Air Conditioning system. Id. at 3-4. Most importantly, the complaint alleged multiple, specific

  examples of actual internal communications between the Toyota Defendants showing that the

  Toyota Defendants knew about the issue and were hesitant to attempt to repair the issues because

  of Lemon Law liability. Id. at 4.




                                                  7
Case 0:19-cv-61430-FAM Document 43 Entered on FLSD Docket 11/05/2019 Page 8 of 16



         Here, Plaintiffs fail to allege any specific communications between the HII Defendants

  and any of the entities or individuals allegedly involved in the RICO enterprise about fraudulent

  scripts or misrepresenting the type of insurance products sold. Plaintiffs fail to allege specific

  facts showing how or when the HII Defendants created, edited, reviewed, and approved any

  fraudulent scripts allegedly used by Simple Health or Nationwide Health. Plaintiffs do not allege

  any facts supporting a plausible claim that the HII Defendants ever communicated with anyone,

  let alone Simple Health or Nationwide Health, about fraudulent scripts or that they knew about

  the enterprise and the scheme to defraud. The Magistrate’s Report concluded that the HII

  Defendants must have known that fraudulent scripts were being used. However, this does not

  equate to actual knowledge that fraudulent scripts were being used to misrepresent the type of

  insurance being sold and does not create an inference that the HII Defendants participated in the

  scheme to defraud.

         Citing to United States v. Hasson, 333 F.3d 1272, 1272-1273 (11th Cir. 2003), the

  Magistrate’s Report states that for a violation to occur, the law does not require that the

  transmitted information itself contain the misrepresentation. (D.E. 39, p. 9). “An interstate wire

  transmission is ‘for the purpose of executing’ the scheme to defraud if it is ‘incident to an

  essential part of the scheme’ or ‘a step in the plot’”. Hasson, 333 F.3d 1272, 1272-1273 (11th

  Cir. 2003). However, Hasson still requires actual material misrepresentations to be made by the

  defendant for the purpose of executing the scheme to defraud. This applies regardless of whether

  the predicate act of mail or wire fraud included the misrepresentations.

         In Hasson, Mr. Hasson was charged and convicted after a seven-week jury trial of wire

  fraud and conspiracy to commit wire fraud. Id. at 1269. Mr. Hasson sold customers gems,

  jewelry, and decorative pieces that failed to match the descriptions he gave. Id. at 1268. Mr.


                                                  8
Case 0:19-cv-61430-FAM Document 43 Entered on FLSD Docket 11/05/2019 Page 9 of 16



  Hasson frequently supported his representations with false appraisals prepared by himself or by a

  co-conspirator falsely represented to be independent and sometimes misrepresented his own

  credentials and provided forged appraisals. Id. Individuals then wire transferred funds to Mr.

  Hassan to purchase the jewelry. Id. 1272. While the Court stated “[t]o violate the wire fraud

  statute, it is not necessary that the transmitted information include any misrepresentations” the

  Court also stated that the misrepresentations made by Mr. Hasson were material to fraudulently

  induced the purchase. Id. at 1273.

         The Amended Complaint does not contain any facts to establish that the HII Defendants

  made material misrepresentations of any kind in a scheme to defraud. See In re Managed Care

  Litigation, 150 F. Supp. 2d 1330, 1343 (S.D. Fla. 2001) (a “scheme to defraud” entails the

  making of misrepresentations intended and reasonably calculated to deceive persons or ordinary

  prudence and comprehension).

         The Plaintiffs fail to allege specific facts supporting a plausible claim that the HII

  Defendants made any material misrepresentations to anyone, actively participated in creating and

  distributing the sales scripts allegedly used by Simple Health and Nationwide Health, or had

  actual knowledge that fraudulent sales scripts were being used by Simple Health and Nationwide

  Health in a scheme to defraud consumers. See Cardenas, 2019 WL 4777891, at *6 (S.D. Fla.

  2019) (to plead the necessary scienter for a racketeering claim premised on mail and wire fraud,

  a plaintiff must allege the defendants “knowingly devised or participated in a scheme to defraud

  plaintiffs” and that they “did so willingly with an intent to defraud”).

         Unlike Cardenas where the Plaintiffs alleged actual internal communications and

  bulletins supporting a reasonable inference that the Toyota Defendants took actions to mislead

  consumers or conceal them to avoid liability and maintain revenue, Plaintiffs fail to allege


                                                    9
Case 0:19-cv-61430-FAM Document 43 Entered on FLSD Docket 11/05/2019 Page 10 of 16



   communications to support an inference that the HII Defendants took actions to engage in a

   scheme to defraud consumers. Plaintiffs’ claims rest on mere conjecture.

            Moreover, Plaintiffs fail to allege the precise documents the HII Defendants provided to

   Simple Health and Nationwide Health, including the time, place, and manner the documents

   were provided, who they were specifically provided to, and the content of those documents that

   ultimately misled the Plaintiffs. See American Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1291

   (11th Cir. 2010) (in a RICO case, the plaintiff must allege facts with respect to each defendant’s

   participation in the fraud). Plaintiffs fail to allege specific facts to support a plausible claim that

   the Defendants knowingly devised or participated in a scheme to defraud and did so willingly

   and with intent to defraud. Plaintiffs’ general, conclusory allegations that the HII Defendants

   reviewed, edited, and approved the scripts do not satisfy the specificity requirement of Rule 9(b).

                   2.      Participation in the Affairs of Enterprise

            The Magistrate’s Report states that purpose of the enterprise was to bundle products that

   were not major medical insurance, fraudulently refer to them as “major medical insurance,” and

   sell them for more than they are worth. (Doc. 39, p. 15). The Magistrate Judge erred in

   determining that the factual allegations plausibly take Plaintiffs’ claims beyond the realm of a

   garden-variety commercial relationship and “support the inference that the Defendants have

   some part in directing the affairs of [the] Enterprise.” Id. at p. 18.

            Plaintiffs fail to plead plausible facts showing “affirmative and deliberate participation”

   by the HII Defendants in the “conduct of the affairs of the enterprise” by knowingly

   implement[ing] and mak[ing] decisions” concerning the alleged racketeering activity pattern.

   Official Comm. of Unsecured Creditors of PSA, Inc. v. Edwards, 437 F.3d 1145, 1145 (11th Cir.

   2016).


                                                     10
Case 0:19-cv-61430-FAM Document 43 Entered on FLSD Docket 11/05/2019 Page 11 of 16



           The allegations of HII Defendants’ alleged participation in the affairs of the enterprise’s

   affairs are nothing more than actions taken as part of the HII Defendants’ ordinary operation of

   its business. The allegations that the HII Defendants provided advanced commissions to Simple

   Health and Nationwide Health to allow them to operate their call centers is normal practice in the

   insurance industry. Furthermore, setting commission rates, directing billing practices and

   premium collection services, directing call center training and compliance, directing the use of

   the HII Defendants online platform to quote the products and process the products sold,

   managing non-claims process are all functions of a normal business operation. See Cisneros v.

   Petland, Inc., 341 F. Supp. 3d 1365, 1372 (N.D. Ga. 2018) (where businesses are alleged to be in

   a RICO enterprise, a plaintiff must allege activity that goes beyond normal self-interested

   business behavior). This is even the case where the plaintiff alleges that the individuals making

   up the enterprise acted fraudulently in pursuing their own business interests. Id., citing Parm v.

   Nat’l Bank of Cal. N.A., 242 F. Supp.3d 1321, 1347 (N.D. Ga. 2017) (“Even if Defendant used

   fraudulent means to carry out those activities, the activities constituted Defendant’s own business

   affairs, not acts to further the goals of a separate enterprise).

           With respect to the allegation that the HII Defendants reviewed, edited, and approved the

   fraudulent scripts, Plaintiffs fail to allege specific facts to infer that this actually happened, what

   scripts were reviewed, and how they were edited or approved by the HII Defendants. Again, the

   Plaintiffs fail to allege plausible facts to support an inference that the HII Defendants’ directed

   the affairs of the enterprise and that the HII Defendants directed the enterprise to use fraudulent

   scripts to sell insurance.

           Numerous other district courts have held that commercial relationships, like the ones

   alleged here, did not constitute RICO enterprises where plaintiff did not allege plausible actions


                                                      11
Case 0:19-cv-61430-FAM Document 43 Entered on FLSD Docket 11/05/2019 Page 12 of 16



   separate from the individual member's business objectives. See Singh v. NYCTL 2009-A Tr.,

   2016 WL 3962009, at *10 (S.D.N.Y. July 20, 2016), aff'd, 683 F. App'x 76 (2d Cir. 2017)

   (“[T]he mere existence of routine business relationships among the defendants is insufficient to

   establish an ‘enterprise’ under RICO.”); Conn. Gen. Life Ins. Co. v. Advanced Surgery Ctr. of

   Bethesda, LLC, 2015 WL 4394408, at *15 (D. Md. July 15, 2015) (“[T]he allegations in the

   complaint are consistent with SurgCenter and each ASC carrying out their own business

   initiatives albeit perhaps in a fraudulent manner.”); Crissen v. Gupta, 994 F.Supp.2d 937, 947

   (S.D. Ind. 2014) (“Even if Banco Popular used fraudulent means to carry out those activities,

   those activities constituted Banco Popular's own business affairs and were not, as alleged, acts to

   further the goals of a separate enterprise.”); In re Countrywide Fin. Corp. Mortg.-Backed Sec.

   Litig., 2012 WL 10731957, at *8 (C.D. Cal. June 29, 2012) (Parties that enter commercial

   relationships for their own gain or benefit do not constitute an enterprise.”).

          E.      RICO Conspiracy

          Plaintiffs fail to allege a plausible claim for RICO Conspiracy against the HII

   Defendants. “A RICO Conspiracy requires either showing: (1) an agreement with the overall

   objective of the conspiracy; or (2) an agreement to commit two predicate acts.” American Dental

   Ass’n v. Cigna Corp., 605 F.3d 1283, 1293 (11th Cir. 2010). The Magistrate Judge erred in

   determining that the allegations strongly suggest or, at the very least, permit the inference that

   the HII Defendants agreed to the conspiracy’s overall objective. (D.E. 18, p. 19).

          While this Court in In re Managed Care Litig., 298 F. Supp. 2d 1259, 1281 (S.D. Fla.

   2003) acknowledged that an agreement with the overall objective of the conspiracy or an

   agreement to commit two predicate acts may be inferred, the Court also stated that “[t]he

   existence of an agreement to further illegal acts that is the key.” Id. “Proof of the agreement is at

   the heart of a conspiracy claim.” Cardenas, 2019 WL 4777891, at *6 (S.D. Fla. Sept. 30, 2019)
                                                    12
Case 0:19-cv-61430-FAM Document 43 Entered on FLSD Docket 11/05/2019 Page 13 of 16



   (the essence of a RICO conspiracy is that each defendant has agreed to participate in the conduct

   of an enterprise’s illegal activity).

           The Magistrate’s Report finding that the HII Defendants should have objected after

   allegedly learning that Simple Health and Nationwide Health were misleading consumers into

   believing they were purchasing major medical insurance cannot support a RICO conspiracy

   claim. The Magistrate Judge improperly determined that failing to object after allegedly

   monitoring sales practices and handling consumers’ complaints rises to the level of actual

   knowledge of the agents’ fraudulent practices and an agreement with the overall objective of the

   conspiracy to defraud consumers using fraudulent scripts. Failing to object to consumer

   complaints does not create an inference that the HII Defendants entered into an agreement with

   Simple Health and Nationwide Health to engage in a conspiracy to fraudulently misrepresent the

   products to further the scheme to defraud consumers.

           In Cardenas, the Complaint contained specific examples of actual internal

   communications between the Toyota Defendants showing that the Toyota Defendants knew

   about the issue and were hesitant to attempt to repair the issues because of Lemon Law liability

   to create an inference of knowledge of the conspiracy. Unlike Cardenas, the Magistrate Judge’s

   reliance on the HII Defendants’ regular business activities in handling consumer complaints and

   inquiries from state agencies, does not create an inference that the HII Defendants had actual

   knowledge that Simple Health and Nationwide Health were engaged in a scheme to defraud and

   agreed with the overall objective of the scheme to defraud.

           The Eleventh Circuit decision in American Dental Ass’n supports the dismissal of

   Plaintiffs’ conspiracy claim because once the boilerplate and conclusory allegations are removed,

   parallel conduct accompanied by bare allegations of a conspiracy do not plausibly suggest the


                                                  13
Case 0:19-cv-61430-FAM Document 43 Entered on FLSD Docket 11/05/2019 Page 14 of 16



   existence of a conspiracy. 605 F.3d at 1294-95. Nothing in the Amended Complaint plausibly

   infers that “Defendants have acted in any way inconsistent with the independent pursuit of their

   own economic self-interest.” Id. at 1295. The conspiracy claim in this case should be dismissed

   as it was in American Dental Ass’n insofar as “Defendants’ parallel conduct is equally indicative

   of rational independent action as it is concerted, illegitimate conduct and thus ‘stays in neutral

   territory.’” Id. (citation omitted).

           F.      Aiding and Abetting RICO, Aiding and Abetting Breach of Fiduciary Duty, and
                   Aiding and Abetting Fraud

           For the reasons set forth above, Plaintiffs’ claim for aiding and abetting a RICO claim

   fail. Plaintiffs have failed to sufficiently plead facts to support that the HII Defendants had actual

   knowledge and provided substantial assistance in support of the alleged RICO violations, the

   fraud, and the breach of fiduciary duty. See In re Palm Beach Fin. Partners L.P. v. BMO Harris

   Bank, N.A., 488 B.R. 758, 771 (Bankr. S.D. Fla. 2013). As aiding and abetting RICO is

   predicated on a RICO claim, and the RICO claim fails, the Magistrate Judge erred in finding that

   Plaintiff’s stated a plausible claim for aiding and abetting RICO.

           Plaintiffs allegations directed to the HII Defendants are nothing more than allegations

   regarding normal business functions. Furthermore, as stated above, Plaintiffs fail to allege facts

   supporting a plausible claim that the HII Defendants had actual knowledge and substantially

   assisted the common law fraud and breach of fiduciary duty claims. Lamm v. State St. Bank &

   Trust Co., 889 F. Supp. 2d 1321, 1332 (S.D. Fla. 2012) (allegations that bank’s disregard of

   “obvious red flags” such as atypical and non-routine banking transactions insufficient to

   establish conscious awareness of wrongdoing to maintain an aiding and abetting cause of action).

           Without specific plausible allegations of fact, Plaintiffs generally assert that the HII

   Defendants had actual knowledge of the scheme by providing training and compliance

                                                    14
Case 0:19-cv-61430-FAM Document 43 Entered on FLSD Docket 11/05/2019 Page 15 of 16



   monitoring, reviewing and editing the sales scripts, monitoring calls, reviewing call transcripts

   and acting as post-closing service agent. Beyond these boilerplate allegations regarding typical

   business functions, the Amended Complaint lacks any plausible allegations that the HII

   Defendants actually reviewed a fraudulent script, monitored a call where misrepresentations

   where made, or had actual knowledge of the scheme to defraud. In Lamm, the court dismissed

   the aiding and abetting breach of fiduciary duty and fraud claims because “[t]hough Plaintiff has

   generally alleged actual knowledge, the factual allegations at most establish that [the bank]

   should have known of the underlying breaches.” Id. at 1332-33. Here, these allegations do not

   even plausibly infer that the HII Defendants should have known about any misrepresentations,

   let alone satisfy the plausibility standard for actual knowledge. Johnson v. Catamaran Health

   Solutions, LLC, 687 F. App’x. 825, 831 (11th Cir. 2011) (affirming the dismissal of an aiding

   and abetting breach of fiduciary claim where plaintiffs alleged that the insurance broker solicited,

   marketed, and collected premiums and administered the plan).

          G.      Unjust Enrichment

          The Magistrate Judge erred in determining that the Amended Complaint adequately states

   a claim for unjust enrichment against HPIH. (D.E. 39, p. 27). The Magistrate Judge recognized

   that a party must allege that it had directly conferred a benefit on the defendants. Century Sr.

   Servs. v. Consumer Health Ben. Ass’n, Inc., 770 F. Supp. 2d 1261, 1266-67 (S.D. Fla. 2011)

   (citing Hillman Const. Corp. v. Wainer, 636 So.2d 576, 577 (Fla. 4th DCA 1994)). However, the

   Magistrate Judge failed to recognize that merely retaining a portion of a premium is an indirect

   benefit and not a direct benefit that supports a viable claim for unjust enrichment. Harvey v.

   Florida Health Scis. Ctr., Inc., 728 F. App’x 937, 946-47 (11th Cir. 2018) (indirect benefit does

   not support first element of unjust enrichment). Instead, the Magistrate Judge stated that unjust

   enrichment claims are available under Florida law even where adequate legal remedies exist.
                                                   15
Case 0:19-cv-61430-FAM Document 43 Entered on FLSD Docket 11/05/2019 Page 16 of 16



   III.   Conclusion.

          For all of these reasons, Defendants, Health Insurance Innovations, Inc., Health Plan

   Intermediaries Holdings, LLC, respectfully request this Court decline to adopt the portions of the

   Magistrate’s Report denying the Motion to Dismiss, and dismiss the Amended Complaint for

   failure to state a claim upon which relief may be granted.


   Dated: November 5, 2019.



                                           By: s/ Dariel Abrahamy
                                              Garry W. O’Donnell, Esq.
                                              Florida Bar No. 0478148
                                              Email: garry.odonnell@gmlaw.com
                                              Dariel J. Abrahamy, Esq.
                                              Florida Bar No. 0014901
                                              Email: dariel.abrahamy@gmlaw.com
                                              GREENSPOON MARDER LLP
                                              2255 Glades Road, Suite 400-E
                                              Boca Raton, Florida 33431
                                              Telephone: (561) 994-2212
                                              Facsimile: (561) 807-7527
                                              Attorneys for Defendants,
                                              Health Insurance Innovations, Inc., Health Plan
                                              Intermediaries Holdings, LLC, and Michael Kosloske




                                    CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that the foregoing document was filed with the Clerk of Court

   using the Court’s CM/ECF system on this 5th day of November, 2019, which will generate

   notification to all known counsel of record or pro se parties.


                                           By: s/ Dariel Abrahamy
                                              Dariel Abrahamy

                                                    16
